                 Case 1:20-cv-09858-RA Document 46 Filed 01/15/21 Page 1 of 1


                                                                 The Chrysler Building
                                                                 405 Lexington Avenue, NY, NY 10174-1299
                                                                 Tel: 212.554.7800 Fax: 212.554.7700
                                                                 www.mosessinger.com


                                                                 Alexandra P. Kolod
                                                                 Direct Dial: 212.554.7893
                                                                 Fax: (212) 554-7700
                                                                 E-Mail: apkolod@mosessinger.com



                                                                 January 14, 2020



     VIA ECF

     The Honorable Ronnie Abrams
     United States District Judge
     U.S. District Court for the Southern District of New York
     500 Pearl Street
     New York, New York
     10007-1312

                     Re:     Re: Osram Sylvania Inc. v. Ledvance LLC, 1:20-cv-09858-RA (the
                             “Action”)

     Dear Judge Abrams:

            We are counsel to plaintiff Osram Sylvania Inc. (“Sylvania”) in the above-referenced
     Action and write on behalf of both Sylvania and Defendant Ledvance LLC (“Ledvance,” and
     together with Sylvania, the “Parties”) to jointly request an adjournment of the initial status
     conference in the Action, currently set for January 22, 2021, as well as the pre-conference
     submission deadlines, currently January 15, 2021.

             Given Sylvania’s pending motion for a preliminary injunction (the “Motion”), and the fact
     that this Court provided the Parties an additional week, after argument, to submit supplemental
     material related to that Motion, the Parties jointly request an adjournment of at least one week of
     both the initial status conference and the pre-conference submission deadlines.

            Additionally, given that the decision on the Motion may impact the Parties’ Case
     Management Plan, the Parties would not object to adjourning the initial conference and pre-
     conference submission deadlines until after the Motion is decided.

                                                                 Respectfully submitted,
Application granted. The initial pre-trial
conference scheduled for January 22 is hereby
adjourned until January 29, 2021 at 3:00 pm.
The parties shall file a joint letter with a                     _/s/ Alexandra P. Kolod______
proposed case management plan by no later
than January 22, 2021.                                                 Alexandra P. Kolod, Esq.

                               SO ORDERED.

               __________________________
                        Hon. Ronnie Abrams
                           January 15, 2021
